Citation Nr: 0738113	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a left eye injury.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a chronic lung 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from May 1986 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and October 1997 
decisions by the Department of Veterans Affairs (VA) Fort 
Harrison, Montana and Seattle, Washington, Regional Offices 
(ROs).

The Board notes that the veteran also perfected appeals with 
regard to the issues of entitlement to service connection for 
hearing loss, asbestos exposure, residuals of a left foot 
laceration, a fracture of the nose with residual sinus 
disorder, and entitlement to an increased rating for a right 
knee disorder.  In September 1998, the veteran withdrew his 
appeal with regard to these issues and they are not currently 
before the Board.  The Board does note that the veteran has 
an appeal before the Board with regard to service connecting 
a chronic lung disorder.  As asbestos exposure may be an 
issue in this claim, which has not been withdrawn, it is 
considered to be inextricably intertwined with the issue of 
entitlement to a chronic lung disorder and, as a part of such 
claim, remains before the Board.

The Board, in a July 2004 decision, granted service 
connection for the residuals of dental trauma, a left knee 
disability and left ankle disability, and denied service 
connection for the residuals of fractured knuckles of the 
right hand.  The Board remanded the issues set forth in the 
front cover of this decision to the RO for further 
development and consideration.

The appeal was returned to the Board in December 2006, when 
it was again remanded to complete the development that was 
requested in July 2004.  

Regrettably, the appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required. 


REMAND

The Board remanded these issues in a July 2004 decision, 
primarily for examinations to determine the extent, if any, 
of the current conditions and if any of the conditions were 
incurred or aggravated by service.  The veteran was scheduled 
for such examinations in May 2005, but failed to report for 
the scheduled examinations.  However, as the evidence 
indicated that the veteran had failed to receive notice of 
the examinations, the Board remanded in December 2006 to 
again schedule the veteran for his examinations.  

The veteran was scheduled for the requested VA examinations 
in April 2007, but failed to report.  He was scheduled again 
in May 2007, but again failed to report.  

However, the veteran wrote the VA in July 2007 and stated 
that he had recently moved from Washington State to 
Minnesota, and provided his new address.  He also requested 
that his claims folder be transferred to the Minnesota RO.  

The record indicates that the notice letters for the April 
2007 and May 2007 examinations were mailed to the veteran's 
old address in Washington.  Furthermore, the Board notes that 
VA has continued to send mail to this address even after 
receipt of the veteran's new address.  The veteran's 
representative argues that the veteran did not receive the 
examination notifications as he was in the process of moving 
across country.  The representative requests that the appeal 
again be remanded in order to schedule the veteran for 
examinations near his new home.  The Board agrees that 
another attempt to provide the veteran with the necessary 
examinations should be made, and that all notifications 
should be send to the most recent address of record in 
Brainerd, Minnesota. 

Accordingly, these claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the extent of 
any residuals that may be associated 
with the veteran's in-service head 
traumas.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review before the examination.  The 
examiner is asked to document the 
current residual disabilities, if any, 
which may reasonably be attributed to 
the veteran's in-service head injuries.

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has a current cervical spine 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review before the examination.  If a 
cervical spine disorder is diagnosed, 
the examiner is asked to offer an 
opinion as to whether it is as likely as 
not that such a disorder may be related 
to the veteran's service.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current left eye 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review before the examination.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any currently diagnosed left eye 
disorder is related to the veteran's 
1994 left eye injury.

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any current, chronic skin 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review before the examination.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any currently diagnosed skin disorder is 
related to the veteran's period of 
service.

5.  The veteran should be afforded a VA 
examination to determine the nature of 
any current lung disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically asked to specifically on 
the documented in-service asbestos 
exposure.  In addition, the examiner 
should offer an opinion as to whether it 
is as like as not that any currently 
diagnosed lung disorder may be related 
to such exposure or, in any other 
regard, to the veteran's period of 
active service.

6.  All notifications and other 
communications should be sent to the 
most recent address of record in 
Brainerd, Minnesota, unless the veteran 
again contacts VA with another address 
change.  The RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A and 38 
C.F.R. § 3.159, and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO should 
readjudicate the claims. If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



